--------------------------------------------------------------------------------









Employment Agreement


This Employment Agreement ("Agreement") is made as of the 4th day of April, 2008
(the “Effective Date”), by and between Hooper Holmes, Inc., a New York
corporation, with its principal office at 170 Mt. Airy Road, Basking Ridge, New
Jersey 07920 (the "Company") and Roy H. Bubbs ("Executive").


RECITALS


WHEREAS, the Company desires to embody in this Agreement the terms and
conditions of Executive’s employment with the Company.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement, including the compensation to be paid to Executive, the
parties hereby agree as follows:


1.           Employment; Term; Duties and Responsibilities; Board Membership.


1.1.           Appointment as President and Chief Executive Officer.  The
Company hereby  employs Executive as its President and Chief Executive Officer,
and Executive hereby accepts such employment, subject to the terms and
conditions of this Agreement.  Executive represents and warrants to the Company
that he is not a party to any agreement that would restrict or prohibit him from
being employed by the Company.  The Company and Executive acknowledge that
Executive has been serving as the Company’s interim President and Chief
Executive Officer since February 5, 2008.


1.2.           Employment Period.  The initial term of Executive’s employment
under this Agreement shall have commenced on the Effective Date and shall
continue until the second anniversary of the Effective Date or the termination
of Executive’s employment as provided in Section 3 of this Agreement, whichever
shall occur first.  This Agreement will automatically renew for a one-year term
upon its initial expiration unless the employment of Executive has been
terminated prior to the second anniversary of the Effective Date.  The “Term” of
this Agreement shall refer to the period commencing on the Effective Date and
ending on the earlier to occur of: (i) the expiration of the Agreement; (ii) or
the termination of Executive’s employment with the Company.


1.3.           Location of Employment.  Executive shall be based at the
Company’s headquarters in Basking Ridge, New Jersey.


1.4.           Duties and Responsibilities.  In his capacity as President and
Chief Executive Officer of the Company, Executive shall report directly to the
Board of Directors of the Company (the “Board”).  Executive shall have such
duties and responsibilities, and the power and authority, normally associated
with the position of President and Chief Executive Officer, as well as any
additional duties and  responsibilities of an executive character as shall, from
time to time, be delegated or assigned to him by the Board.  As President and
Chief Executive Officer, Executive shall keep the Board fully informed of any
and all matters of a material nature, from an operational or financial
perspective, and seek Board approval of appropriate matters, in accordance with
his fiduciary duties to the Company and its shareholders.


1.5.           Devotion of Time.  During the Term, Executive shall expend all of
his working time, care and attention to his duties, responsibilities and
obligations to the Company.  Executive may serve on the board of (i) civic and
charitable  entities, and (ii) with the prior written consent of the Board,
other corporate entities; provided, however, that such activities do not, either
individually or in the aggregate, interfere with Executive’s duties and
responsibilities as President and Chief Executive Officer of the Company.


1.6.           Board Membership.  The Company and Executive acknowledge that
Executive currently serves as a member of the Board.  During the Term, the
Company shall cause Executive to be re-nominated to serve on the Board if and
when the term of his Board membership is set to expire, and use reasonable
efforts to cause Executive to be re-elected to the Board.  If elected or
appointed to serve as a director or officer of the Company and/or any of its
subsidiaries, Executive shall serve in such capacities in each case without any
additional compensation for such services.


2.           Compensation; Benefits.


As compensation and consideration for the services to be rendered by Executive
as President and Chief Executive Officer of the Company in accordance with the
terms and conditions of this Agreement, Executive shall be entitled to the
compensation and benefits set forth in this Section 2 (subject, in each case, to
the provisions of Section 3 of this Agreement).


2.1.           Base Salary.  Executive shall receive an annual base salary
(“Base Salary”) of Five Hundred Thousand Dollars ($500,000) per year, payable on
a pro rated basis in accordance with the Company’s standard payroll dates,
provided such payments shall not be made less frequently than twice in each
calendar month.  The Base Salary shall be reviewed at least annually by the
Compensation Committee (the “Committee”) of the Board and may be adjusted by the
Committee, in its sole discretion, based on the Committee’s consideration of the
Company’s performance, financial and otherwise.  If the Base Salary is adjusted,
the adjusted amount will thereafter be the Base Salary for all purposes of this
Agreement.  However, the Based Salary shall never be lower than $500,000 per
year.


2.2.           Annual Bonus.  Executive shall be eligible to participate in such
annual bonus or incentive compensation plans and programs as may be in effect
from time to time in accordance with the Company’s compensation practices and
the terms and provisions of any such plans or programs.  Executive’s annual
target bonus opportunity under the Company’s 2008 Executive Pay for Performance
Plan will be equal to 50% of his Base Salary, with the opportunity to earn a
maximum bonus equal to 100% of his Base Salary.  The actual bonus amount, and
the performance measures and other factors bearing on such amount, under that
plan were approved by the Committee at its meeting held on March 3,
2008.  Except as otherwise provided by the terms of this Agreement, any annual
bonus earned shall be paid at the same time and in the same manner as
corresponding awards to other senior executives of the Company generally.


2.3.           Long-Term and Equity Compensation.  Executive shall be eligible
to participate in any long-term incentive compensation plan (including any
equity-compensation plan) that may be adopted by the Company from time to time
during the Term.  The specific awards under any such plan will be made by the
Committee in its sole discretion, commensurate with Executive’s position as
President and Chief Executive Officer.


2.4.           Initial Equity-Based Award.  The parties acknowledge that they
have memorialized in an option agreement the Committee’s action, on April 4,
2008, to grant Executive an option to acquire 100,000 shares of the Company’s
common stock under the terms of the Company’s 2002 Stock Option Plan at an
exercise price equal to the closing price of the Company’s common stock on the
American Stock Exchange on that date.


2.5.           Health Care Allowance; Participation in Other Benefit Plans.
While Executive is employed with the Company:


(a)           The Company shall provide him with a monthly health care allowance
paid each month during the Term equal in amount to the monthly cost the Company
would bear if Executive were insured under the Company’s group health insurance
plan, it being understood that such allowance is in lieu of Mr. Bubbs’
participation in such plan and that Executive shall be responsible for any taxes
that may be due on such allowance; and


(b)           Other than the Company’s group health insurance plan, Executive
shall be eligible to participate in all retirement and other benefit plans and
programs of the Company generally available from time to time to employees of
the Company and for which Executive qualifies under the terms thereof.  Nothing
in this Agreement shall limit the Company’s ability to change, modify, cancel,
amend or discontinue any of such plans.


2.6.           Reimbursement of Expenses.  The Company shall pay directly or
reimburse Executive for reasonable business-related expenses and disbursements
incurred by him for and on behalf of the Company in connection with the
performance of his duties as the President and Chief Executive Officer of the
Company, subject, however, to the Company’s written policies relating to
business-related expenses as in effect from time to time.  Executive shall
submit to the Company, no later than the month after the month during which he
incurred any such business-related expenses and disbursements, a report of such
expenses and disbursements in the form normally used by the Company and receipts
with respect thereto, and the Company’s obligations under this Section 2.6 shall
be subject to compliance therewith.  Reimbursement of any business-related
expenses and disbursements shall be made in accordance with the Company’s
written policies relating to business-related expenses as in effect from time to
time.  In no event will reimbursement of any business-related expenses and
disbursements be made later than the last day of the calendar year following the
calendar year in which any such expense or disbursement was incurred.


2.7.           Vacation.  Executive shall be entitled to paid vacation in
accordance with the Company’s policy in effect from time to time.


2.8.           Car Allowance.  While Executive is employed with the Company, the
Company shall provide him with an automobile allowance paid each month during
the Term in the amount of Seven Hundred Dollars ($700) per month.  Executive
shall be responsible for taxes that may be due, if any, as a result of this
allowance.


2.9           Executive Change-in-Control Agreement.  Executive acknowledges
that in connection with Executive’s entering into this Agreement, Executive has
entered into an Executive Change-in-Control Agreement with the Company (the “CIC
Agreement”).


2.10.                      Indemnification; Insurance.


(a)           Executive shall be entitled to indemnification in accordance with
the Company’s bylaws as in effect on the date of this Agreement and the terms of
the Company’s form indemnity agreement for officers and directors (a copy of
which is attached to this Agreement as Exhibit A), in each case subject to
applicable law.


(b)           Executive shall be covered by directors’ and officers’ liability
insurance during the Term and for any applicable statute of limitations period
thereafter, to the same extent as other officers of the Company.


2.11.                      Deductions; Withholdings.  All compensation payable
to Executive under the terms of this Agreement shall be subject to any
applicable income, payroll or other tax withholding requirements and such other
deductions or amounts, if any, as may be authorized by Executive.


3.           Termination.


3.1.           Termination by the Company.  The Company shall have the right,
subject to the terms of this Agreement, to terminate Executive’s employment at
any time, with or without “Cause.”  The Company shall give Executive written
notice of a termination for Cause (the “Cause Notice”) in accordance with
Section 7.2 of this Agreement.  The Cause Notice shall state the particular
action(s) or inaction(s) giving rise to the termination for Cause.  No action(s)
or inaction(s) will constitute Cause unless:


(a)           a resolution finding that Cause exists has been approved by a
majority of all of the members of the Board (excluding Executive), at a meeting
at which Executive is allowed to appear with his legal counsel; and


(b)           where remedial action is feasible, Executive fails to remedy the
action(s) or inaction(s) within ten (10) days after receiving the Cause Notice.


If Executive effects a cure to the satisfaction of the Board within the 10-day
period following his receipt of the Cause Notice, the Cause Notice shall be
deemed rescinded and of no force or effect.


For purposes of this Agreement, “Cause” shall mean:


·  
participation by Executive in fraudulent conduct against the Company, or a
material misrepresentation or omission by Executive that, in the Board’s
reasonable judgment, has resulted or will likely result in injury to the
business, operations or financial condition of the Company;



·  
conviction of or a plea of guilty or nolo contendere with respect to a felony
involving theft or moral turpitude;



·  
Executive’s violation of any statutory or common law duty of loyalty, good faith
or care to the Company or any of its subsidiaries.



·  
Executive’s continued violation of a material policy of the Company for a period
of thirty (30) days after Executive’s receipt of a written notice specifying the
nature of such violation from the Company;



·  
any refusal by Executive to follow the lawful directives of the Board that are
consistent with the scope and nature of Executive’s duties and responsibilities
as set forth in this Agreement;



·  
any misconduct by Executive in connection with performance of his duties
hereunder for a period of thirty (30) days after having received a written
notice specifying the nature of such misconduct from the Company; or



·  
any breach by Executive of any one or more of the covenants contained in
Sections 4 and 5.



 3.2           Termination by Executive.  Executive shall have the right,
subject to the terms of this Agreement, to terminate his employment at any time
with or without “Good Reason.”


For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following during the Term without Executive’s prior written consent:


·  
a material diminution in Executive’s authorities, duties and/or responsibilities
as contemplated by this Agreement;



·  
a material diminution in Executive’s Base Salary, or unless the diminution is a
result of a Company-wide diminution in the annual bonus opportunity, target
incentive awards and/or benefits of all similarly situated employees as
Executive, a material diminution in the amount of Executive’s annual bonus
opportunity, target incentive award and/or benefits, including health,
retirement and fringe;



·  
a material failure by the Company to comply with the provisions of Section 2 of
this Agreement (provided that an isolated, insubstantial or inadvertent action
or omission that is not in bad faith and is remedied by the Company promptly
after receipt of notice thereof given by Executive shall not constitute Good
Reason);



·  
a change in Executive’s principal place of employment, such that the Executive’s
commuting distance as of the date of this Agreement increases by more than 50
miles;



·  
in the event of the occurrence of a Change in Control (as defined in
the  Executive Change-in-Control Agreement, dated as of April 4, 2008, between
the Company and Executive (the “Executive Change-in-Control Agreement)), the
failure of a successor to the Company to explicitly assume and agree to be bound
by the terms of such agreement, in accordance with Section 5(a) of such
agreement; or



·  
a material breach by the Company of any of the terms and conditions of the
Executive Change-in-Control Agreement.



Executive must give the Company written notice, in accordance with Section 7.2
of this Agreement, of any Good Reason termination of employment.  Such notice
must be given within 60 days following Executive’s knowledge of the first
occurrence (as determined without regard to any prior occurrence that was
subsequently remedied by the Company) of a Good Reason circumstance and must
specify which of the Good Reason circumstances Executive is relying on, the
particular action(s) or inaction(s) giving rise to such circumstance, and the
date that Executive intends to separate from service, as defined under Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), which
shall be no earlier than thirty (30) days following the date of the Company’s
receipt of the notice.  Executive’s termination shall not be deemed a Good
Reason termination of employment if (i) within 30 days of the Company’s receipt
of such notice, the Company remedies the circumstance(s) giving rise to the
notice, or (ii) Executive’s termination of his employment does not occur within
60 days after the end of the 30-day period provided to the Company to remedy the
circumstances giving rise to the notice.


3.3           Death.  If Executive dies during the Term, Executive’s employment
shall automatically terminate, such termination to be effective on the date of
Executive’s death.


3.4           Disability.  If Executive shall suffer a Disability, the Company
shall have the right to terminate Executive’s employment, such termination to be
effective upon the giving of notice to Executive in accordance  with Section 7.2
of this Agreement.  For purposes of this Agreement, a Disability shall mean any
physical or mental incapacity as a result of which Executive is unable to
perform substantially all of his essential duties for an aggregate of four (4)
months, whether or not consecutive, during any calendar year, and which cannot
be reasonably accommodated by the Company without undue hardship.  Executive
cannot be terminated for Disability unless the Company has delivered a written
demand for substantial performance to Executive, specifically identifying the
manner in which Executive has not substantially performed his duties, and
Executive does not cure such failure within thirty (30) days of such demand.


3.5           Effect of Termination.


(a)           In General.  Subject to the terms of Section 3.5(c), in the event
of the termination of Executive’s employment for any reason during the Term, the
Term shall end as of the date of termination and the Company shall pay to
Executive (or his beneficiary, heirs or estate, in the event of his death), as
provided in Section 3.6 of this Agreement: (i) any Base Salary, to the extent
not previously paid, to the date of termination; and (ii) any reimbursable
business expenses that have not yet been reimbursed (collectively, the “Accrued
Obligations”).  The Accrued Obligations shall be paid within 30 days after the
date of termination.


(b)           Termination Resulting from Executive’s Death or Disability.  In
the event of termination of Executive’s employment as a result of Executive’s
death or Disability, Executive (or, in the case of death, his beneficiary, heir
or estate) shall be entitled to the compensation payable in accordance with
Sections 3.5(a)(i) and (ii).  In addition, any unvested stock rights, stock
options and other unvested incentives or awards previously granted to Executive
by the Company shall be subject to the terms of the applicable plan(s) under
which such rights, options, incentives or awards were granted pertaining to the
consequences of a plan participant’s death or disability.


(c)           Termination by the Company for Cause and by Executive other than
for Good Reason.  In the event of termination of Executive’s employment by the
Company for Cause, or by Executive other than for Good Reason, neither Executive
nor any beneficiary, heir or estate of Executive shall be entitled to any
compensation other than the payments made or provided in accordance with
Sections 3.5(a)(i) and (ii).  Executive shall immediately forfeit any right to
or incentive compensation not yet paid or payable as of the date of termination,
and all unvested stock rights, stock options and other such unvested incentives
or awards previously granted to him by the Company.  Nothing in this Agreement
shall be construed to limit the rights and remedies which may be available to
the Company in the event of a termination of Executive’s employment by the
Company for Cause.


(d)           Termination by the Company without Cause; by Executive for Good
Reason.  In the event of a termination of Executive’s employment by the Company
without Cause, or by Executive for Good Reason, Executive shall receive the
payments provided for in Sections 3.5(a)(i) and (ii).  In addition:


(i)         Executive shall receive a lump-sum payment equal to the amount of
Base Salary (at the rate in effect immediately prior to his termination) that
would have been payable to him if he had continued in employment through the
longer of (A) the balance of the initial term of Executive’s employment under
this Agreement, or (B) the one-year period following the date of termination.
Such lump-sum payment shall be made within fifteen (15) days after Executive’s
termination date; provided, however, that if at the time of Executive’s
termination for Good Reason, the Employee is a “specified employee” as defined
in Section 409A of the Code, then the Company will defer the payment until the
first day of the seventh (7th) month following the date of termination or, if
earlier, Executive’s death or such earliest other date as is permitted under
Section 409A.  In the event a lump sum payment would be subject to a delay under
Section 409A, Executive may elect to receive payments on the Company’s regularly
scheduled pay dates, and the Company shall make such payments to the extent
permitted by Section 409A and any other applicable law or regulation.


(ii)           All rights to exercise any outstanding award of stock options or
stock appreciation rights with respect to the Company’s common stock, or shares
of restricted stock, held by Executive at the date of termination shall be
governed by the terms of the applicable plan under which such award was granted.


(iii)           For the longer of (A) the balance of the initial term of
Executive’s employment under this Agreement, or (B) the one-year period
following the date of termination, Executive shall have the right to continue
his participation in the benefit plans and programs in which Executive was
participating at the time of the termination of his employment, to the extent
permitted by the applicable plan or program and subject to any subsequent
modifications or amendments to any such plan or program.


(iv)           For the longer of (A) the balance of the initial term of
Executive’s employment under this Agreement, or (B) the one-year period
following the date of termination, Executive shall also receive the monthly
health care and car allowances provided for in this Agreement.

 
To the extent the payments under subsections (iii) or (iv) are not exempt from
Section 409A, any payments that cannot be paid during the 6-month period after
the date of termination described in Section 7.10(a) will be postponed until the
time for payment permitted under Section 7.10.


3.6           Conditions of Payment.  Any payments or benefits made or provided
in connection with the termination of Executive’s employment with the Company in
accordance with Section 3.5 (other than payments made or provided in accordance
with Section 3.5(a)(i) and (ii) or due to a termination of Executive’s
employment due to his death) are subject to Executive’s:


(a)           compliance with the provisions of Sections 3.8, 4 and 5 of this
Agreement; and


(b)           delivery to the Company of a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans prior to the scheduled date for which the applicable
payment or benefit is be made or provided.


Payment of the amounts specified in Sections 3.5(d)(i) and (iv) will be
conditioned upon delivery by Executive of an executed General Release,
substantially in the form attached to this Agreement as Exhibit B, with such
changes or additions as needed under then applicable law to give effect to its
intent and purpose.


3.7           Mitigation.  Executive shall be under no obligation to seek other
employment following a termination of his employment with the Company or any
subsidiary for any reason.  In addition, there shall be no offset against
amounts due Executive under this Section 3 or otherwise on account of any
compensation attributable to any subsequent employment.


3.8           Cooperation; Assistance.  Executive agrees to cooperate fully,
subject to reimbursement by the Company of reasonable out-of-pocket costs and
expenses, with the Company or any subsidiary and its or their counsel with
respect to any matter (including any litigation, investigation or governmental
proceeding) which relates to matters with which Executive was involved or about
which he had knowledge during his employment with the Company or any
subsidiary.  Such cooperation shall include appearing from time to time at the
offices of the Company or any subsidiary or its or their counsel for conferences
and interviews and, in general, providing the officers of the Company or any
subsidiary and its or their counsel with the full benefit of Executive’s
knowledge with respect to any such matter.  Executive further agrees, upon
termination of his employment for any reason and if the Board requests, to
assist his successor in the transition of his duties and responsibilities to
such successor.  Executive agrees to render such cooperation in a timely fashion
and at such times as may be mutually agreeable to the parties.  The Company
shall compensate Executive for time spent providing assistance to the Company,
based on the number of hours spent by Executive in providing such
assistance.  The hourly rate of compensation shall be $250.


3.9           Effect of the Occurrence of a Change in Control under the CIC
Agreement.  Upon the occurrence of a Change in Control (as defined in the CIC
Agreement), the terms of this Section 3 (other than this Section 3.9) shall
cease to have any further force or effect, except under the following
circumstances: (i) a Change in Control occurs, (ii) no Triggering Event (as
defined in the CIC Agreement) occurs within the 12-month period following the
Change in Control (defined in the CIC Agreement as the “Employment Period”), and
(iii) subsequent to the end of such Employment Period, either the Company
terminates Executive’s employment without Cause or Executive terminates his
employment for Good Reason.  Under such circumstances (and assuming this
Agreement is in effect at the time of such termination), Section 3 shall
continue to apply to such termination.

 
4.           Confidentiality.


4.1           Executive acknowledges and agrees that:


(a)           by reason of his employment with the Company and his service as a
member of the Board, Executive will have knowledge of all aspects of the
Company’s operations and will be entrusted with and have access to confidential
and secret proprietary business information and trade secrets of the Company,
including but not limited to:


(i)           information regarding the Company’s business priorities and
strategic plans;


(ii)           information regarding the Company’s personnel;


(iii)           financial and marketing information (including but not limited
to information about costs, prices, profitability and sales information not
available outside the Company);


(iv)           secret and confidential plans for and information about new or
existing services, and initiatives to address the Company’s competition;


(v)           information regarding customer relationships; and


(vi)           proprietary or confidential information of customers or clients
for which the Company may owe an obligation not to disclose such information.


(all such information shall be collectively referred to as “confidential
information”);


(b)           the Company and its subsidiaries, affiliates and divisions will
suffer substantial and irreparable damage that will not be compensable through
money damages if Executive should divulge or make use of confidential
information acquired by Executive in the course of his employment with the
Company and service on the Board other than as may be required or appropriate in
connection with Executive’s work as an employee of the Company; and


(c)           the provisions of this Agreement are reasonable and necessary for
the protection of confidential information, the business of the Company and its
subsidiaries, affiliates and divisions, and the stability of their workforces.


4.2           Executive  shall keep confidential all confidential information he
learns of during his employment with the Company regarding the Company, its
business, operations, systems, employees, customers, clients and prospective
clients.  In addition, Executive agrees that he will not disclose confidential
information obtained from the Company or its officers, directors or management
during his employment, including, but not limited to, information regarding, or
statements by, the Company or its officers, directors or management, to anyone
other than as required by law or in response to a lawful court order or
subpoena.


4.3           Nothing in this Section 4 shall prohibit Executive from
participating as a witness at the request of the Company or a third party in any
investigation by the SEC or any other governmental agency charged with the
investigation of any matters related to Executive’s employment with the Company,
nor shall Executive be prohibited from testifying in response to a subpoena,
court order or notice of deposition.  Executive agrees to notify the Company’s
General Counsel, in writing, at least ten (10) days prior to the response
deadline or appearance date (whichever is earlier) for any such subpoena, court
order or notice of deposition issued by a court or investigating agency which
seeks disclosure of any confidential information.  Executive further agrees to
take any actions reasonably requested by the Company to allow the Company to
protect the release of information regarding Executive’s employment from the
Company in such court or agency proceeding.


4.4           Executive agrees that:


(a)           he will not, at any time, remove from the Company’s premises any
notebooks, software, data or other confidential information relating to the
Company, except to the extent necessary to perform his duties and
responsibilities under the terms of this Agreement;


(b)           upon the expiration or termination of the Term for any reason
whatsoever, he shall promptly deliver to the Company any and all notebooks,
software, data and documents and material, including all copies thereof, in his
possession or under his control relating to any confidential information, or
which is otherwise the property of the Company; and


(c)           he will not use any confidential information for his own benefit
or for the benefit of any new employer or any third person.


4.5           For purposes of this Section 4, the term “Company” shall mean and
include the Company and any and all subsidiaries and affiliated entities of the
Company in existence from time to time.


5.           Non-Competition and Non-Solicitation.


5.1           Executive acknowledges that the Company is, as of the Effective
Date, engaged principally in the business of providing health information risk
assessment services to insurance companies and health and wellness providers,
performing lab testing services, providing underwriting services in connection
with the processing of life insurance applications, and arranging for
independent medical examinations, peer reviews and related services – throughout
the United States.  By virtue of Executive’s position with the Company,
Executive will be exposed to and acquire significant confidential information
about the Company and its existing and future plans and strategies.  As a
result, Executive acknowledges that the Company has a legitimate business
interest supporting the restrictive covenants set forth in this Section 5.


5.2           During Executive’s employment with the Company and until the first
anniversary of the date of termination of Executive’s employment with the
Company, Executive shall not in any manner, directly or indirectly, within the
United States (without the prior written consent of a duly authorized officer of
the Company):


(a)           act as a Competitive Enterprise or accept any engagement in any
capacity that involves Executive performing management, consultation, advisory
or other services of any kind with a Competitive Enterprise (as defined in
Section 5.3 below);


(b)           Solicit (as defined in Section 5.3 below) any Customer (as defined
in Section 5.3 below) to transact business with a Competitive Enterprise or to
reduce or refrain from doing any business with the Company or any of its
subsidiaries;


(c)           transact business with any Customer that would cause Executive to
be a Competitive Enterprise;


(d)           interfere with or damage any relationship between the Company or
any its subsidiaries with a Customer; or


(e)           Solicit anyone who is then an employee of the Company or any of
its subsidiaries (or who was an employee of the Company or any of its
subsidiaries within the prior 12 months) to resign from the Company or any of
its subsidiaries or to apply for or accept employment with any other business or
enterprise.


5.3           For purposes of this Agreement:


“Competitive Enterprise” means any business enterprise that either (A) engages
in a business that competes anywhere in the United States with any business in
which the Company or any of its subsidiaries is then engaged in, or (B) holds a
5% or greater equity, voting or profit participation interest in any enterprise
that competes anywhere in the United States with any activity that the Company
or any of its subsidiaries is then engaged in; provided, however, that if (i)
the Company, including any subsidiary, ceases to do, and exits, a particular
type of business activity, then following such exit the Company and its
subsidiaries will be deemed not to be “then engaged” in such business; or (ii)
the Company, including any of its subsidiaries, was not engaged in a particular
type of business activity (and was not contemplating such business activity),
while Executive was employed by the Company, then for the purposes of this
Agreement, the Company and its subsidiaries will be deemed not to be “then
engaged” in such business.


“Customer” means any customer or prospective customer of the Company or any of
its subsidiaries whose identity became known to Executive in connection with
Executive’s relationship with or employment by the Company or any of its
subsidiaries.


“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.


6.           Injunctive Relief.  If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Section 4 or 5 of this Agreement,
the Company shall have the right and remedy (which shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company at law or
in equity) to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged by Executive that any
such breach or threatened breach will or may cause irreparable injury to the
Company and that money damages will or may not provide an adequate remedy to the
Company.
   
7.           Miscellaneous.


7.1           Benefit of Agreement, Assignment; Beneficiary.  This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.  This Agreement shall also inure to the benefit of, and be
enforceable by, Executive and his personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive should die while any amount would still be payable to Executive under
this Agreement if he had continued to live, all such amounts shall be paid in
accordance with the terms of this Agreement to Executive’s beneficiary, devisee,
legatee or other designee, or if there is no such designee, to Executive’s
estate.


7.2           Notices.  Any notice required or permitted under this Agreement
shall be in writing and shall be sufficiently given if personally delivered or
if sent by certified mail, postage prepaid, with return receipt requested or by
reputable overnight courier, addressed: (a) in the case of the Company, to the
General Counsel of the Company at the Company’s then-current corporate
headquarters, and (b) in the case of Executive, to Executive’s last known
address as reflected in the Company’s records, or to such other address as
either party shall designate by written notice to the other party.  Any notice
given hereunder shall be deemed to have been given at the time of receipt
thereof by the person to whom such notice is given if personally delivered or at
the time of mailing if sent by certified mail or by courier.


7.3.           Entire Agreement; Amendment.  Except as specifically provided in
this Agreement, this Agreement contains the entire agreement of the parties to
this Agreement with respect to the terms and conditions of Executive’s
employment during the Term, and supersedes all prior agreements and
understandings, whether written or oral, between the parties with respect to
compensation due for services rendered under this Agreement.  For the avoidance
of doubt, in the event of any inconsistency between this Agreement and any plan,
program or arrangement of the Company or its affiliates, the terms of this
Agreement shall control.  This Agreement may not be changed or modified except
by an instrument in writing signed by both of the parties.


7.4           Waiver.  The waiver of either party of a breach of any provision
of this Agreement shall not operate or be construed as a continuing waiver or as
a consent to or waiver of any subsequent breach.


7.5           Headings.  The section headings in this Agreement are for
convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or affect any of the provisions of this Agreement.


7.6           Governing Law.  This Agreement shall be governed by, and construed
and interpreted in accordance with, the internal laws of the State of New
Jersey, without reference to the principles of conflicts of laws.


7.7           Survivorship.  The respective rights and obligations of the
parties under this Agreement shall survive any termination of this Agreement to
the extent necessary to effectuate the intended preservation of such rights and
obligations, including, without limitation, Section 4 and 5 of this Agreement.


7.8           Validity.  The invalidity on unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.  If any provision of this is held to be invalid, void or
unenforceable, any court so holding shall substitute a valid, enforceable
provision that preserves, to the maximum lawful extent, the terms and intent of
this Agreement.


7.9           Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state or local
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The word
“including” shall mean including without limitation.


7.10           Section 409A.


(a)           Notwithstanding the due date of any post-employment payments, if
at the time of the termination of Executive’s employment Executive is a
“specified employee” (as defined in Section 409A, Executive will not be entitled
to any payments upon termination of employment that are subject to Section 409A
until the later of (i) the date that payments are scheduled to be made under
this Agreement, or (ii) the  earlier of (A) the first day of the seventh month
following the date of termination of his employment with the Company for any
reason other than death, or (B) the date of Executive’s death.  The provisions
of this paragraph will only apply if and to the extent required to avoid any
“additional tax” under Section 409A.  The parties to this Agreement intend that
the determination of Executive’s termination of employment shall be made in
accordance with Treasury Reg. Section 1.409A-1(h).


(b)           The parties to this Agreement intend that this Agreement and
Company’s and Executive’s exercise of authority or discretion hereunder shall
comply with the provisions of Section 409A and the Treasury regulations relating
thereto so as not to subject Executive to the payment of interest and tax
penalty which may be imposed under Section 409A.  In furtherance of this
objective, to the extent that any regulations or other guidance issued under
Section 409A would result in Executive being subject to payment of “additional
tax” under Section 409A, the parties agree to use their best efforts to amend
this Agreement in order to avoid the imposition of any such “additional tax”
under Section 409A, which such amendment shall be designed to minimize the
adverse economic effect on Executive without increasing the cost to the Company
(other than transactions costs), all as reasonably determined in good faith by
the Company and Executive to maintain to the maximum extent practicable the
original intent of the applicable provisions.  This Section 7.10 does not
guarantee that payments under this Agreement will not be subject to “additional
tax” under Section 409A.

-  -
 
 

--------------------------------------------------------------------------------

 



7.11           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
will constitute one and the same instrument.


IN WITNESS WHEREOF, each of the parties has duly executed this Agreement on the
date indicated below.  The Company represents that its execution of this
Agreement has been authorized by the Committee.


Hooper Holmes, Inc.


Date:                      ___August 1,
2008                                           By:    /s/Benjamin .A Currier
Name:          Benjamin A. Currier
Title:             Chairman of the Board






Date:                           August 4,
2008                                                    /s/Roy H. Bubbs
       Roy H. Bubbs

-  -
 
 

--------------------------------------------------------------------------------

 
